Title: To George Washington from Marinus Willett, 8 February 1783
From: Willett, Marinus
To: Washington, George


                        
                            Sir
                            Fort Herkemer 8th Feby 1783
                        
                        After a variety of dificulties we are furnished with every thing necessary to proceed on our march—I expect
                            we shall encamp this night ten or twelve miles above this—If too many horses dont give out, Nor any other Insurmountable
                            obstacle occur, I hope to be able to execute the business at the time mentioned in your excellencies letter of the 2d of
                            this Instant.
                        The mode that has been taken to procure Sleighs has laid us open to cival prosecutions—This is a matter I did
                            not advert to untill after I had sent of my last letter to your Excellency from Albany. And then it was too late or I
                            should have applyed to your excellency for a Warrent of Impress, Which by the laws of our State would have prevented the
                            possibility of Danger of any such kind of prosecutions—If however it may not be conceived Improper I could wish Your Excellency still to provoid a Warrent Dated
                            previous to the Sixth of this Instant, the time when the Impresses were begun below. I have the honor to be with the most
                            profound respect Your Excellencies most obedient servt
                        
                            Marinus Willett
                        
                    